Citation Nr: 1719953	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  08-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for upper respiratory tract infections.  

2.  Entitlement to service connection for hepatitis C.    

3.  Entitlement to service connection for sinusitis, claimed as ginisitis.  

4.  Entitlement to service connection for tuberculosis, claimed as PPD converter.  

5.  Entitlement to service connection for a neck disability, to include as secondary to service-connected lumbar strain and degenerative disc disease, with arthritis.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected depressive disorder.   

8.  Entitlement to service connection for a right leg disability, claimed as facet arthrosis with hypertrophy and neural foraminal stenosis.  

9.  Entitlement to service connection for a left leg disability, claimed as facet arthrosis with hypertrophy and neural foraminal stenosis.  

10.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected depressive disorder.   

11.  Entitlement to service connection for acid reflux.

12.  Entitlement to a compensable initial disability rating for alopecia areata.

13.  Entitlement to a compensable initial disability rating for left ankle lateral collateral ligament sprain.

14.  Entitlement to an initial disability rating in excess of 30 percent for depressive disorder.

15.  Entitlement to an increased rating for lumbar strain and degenerative disc disease, with arthritis, evaluated as 10 percent disabling prior to November 29, 2002, and as 20 percent disabling thereafter.  

16.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, agent


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1989 to June 1997.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions by various Department of Veterans Affairs (VA) Regional Offices (RO), as set forth in greater detail below.  Jurisdiction of these claims currently rests with the RO in Denver, Colorado.   

First, a March 2003 rating decision by the RO in Atlanta, Georgia, continued the prior assignment of a 10 percent disability rating for lumbar strain, effective August 25, 2001.  A subsequent September 2006 rating decision awarded the Veteran a 20 percent disability rating, effective November 29, 2002.  As this rating is less than the maximum benefit available, and the Veteran has not indicated satisfaction with the 20 percent rating assigned, the appeal remains pending at this time.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Next, and in pertinent part, a December 2007 rating decision by the RO in Decatur, Georgia, awarded the Veteran a noncompensable initial rating for alopecia areata; denied the claims for service connection for upper respiratory tract infections, a neck disability, hepatitis C, and ginisitis; and denied the service connection claim for PPD converter on the basis that no new and material evidence had been received.  

In this regard, the Board notes that the claim for entitlement to service connection for PPD converter is misconstrued.  As noted in the December 2007 rating decision, a PPD converter is a laboratory finding relating to exposure to tuberculosis, and not a physical disability for which VA benefits are available.  However, the evidence of record indicates that the Veteran received a positive test result during service, which gives rise to a claim for entitlement to service connection for tuberculosis.  As such, the issue has been recharacterized as stated on the title page and remains on appeal at this time.    

Similarly, the Veteran initially filed a claim for entitlement to service connection for "ginisitis."  However, medical literature does not establish a disability by this name.  Instead, review of the claims file indicates that the Veteran misread relevant service treatment records (STRs), which actually denote in-service treatment for sinusitis.  As such, the Board has recharacterized the issue on appeal as stated on the title page.  

Additionally, the Veteran initially filed claims for entitlement to service connection for PPD converter and sinusitis in June 1997.  These claims were denied in an October 1997 rating decision, and the Veteran did not appeal that decision.  Instead, the Veteran filed to reopen the claims in November 2006.  As such, the Veteran would typically be required to submit new and material evidence for the claims to be reopened.  See 38 C.F.R. § 3.156(a) (2016).  

However, during the course of the appeal, additional STRs have been received which included findings that may be relevant to the Veteran's claims.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2016).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  In other words, the submission of new and material is not required in this case for VA to consider the claims on the merits.  

Moreover, and in pertinent part, an October 2013 rating decision by the RO in Roanoke, Virginia, denied the Veteran's claims for entitlement to service connection for right and left leg disabilities, sleep apnea, and a right ankle disability.  With regard to the Veteran's right ankle disability, the Board notes that this claim was first denied in an October 1997 rating decision, and the Veteran did not appeal that decision.  Instead, the Veteran filed to reopen the claim in November 2006.  As such, the Veteran would typically be required to submit new and material evidence to reopen his claim for service connection.  See 38 C.F.R. § 3.156(a) (2016).  However, for those reasons set forth above, the addition of subsequent STRs to the record obligates VA to reconsider the claim, notwithstanding the requirement of new and material evidence.  Id.

Further, a May 2015 rating decision by the RO in Lakewood, Colorado, denied the Veteran's claims for entitlement to service connection for erectile dysfunction and acid reflux.  

Finally, a November 2015 rating decision by the RO in Denver, Colorado, awarded the Veteran a noncompensable initial disability rating for left ankle collateral ligament sprain, effective November 2, 2006, and a 30 percent disability rating for depressive disorder, effective November 1, 2006.  

In a November 2015 Supplemental Statement of the Case (SSOC), the RO addressed the issues of increased evaluations for scars of the left hand and left hand fracture which were addressed in previous rating decision (e.g. October 2013 and May 2015).  The RO issued the SSOC despite the file not indicating a notice of disagreement (or SOC), which is a jurisdictional requirement for an appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (noting that an untimely NOD is a jurisdictional issue).  Therefore, these issues are not before the Board. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of a claim for a higher rating when the issue is raised by the record or asserted by a veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009). The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for a TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the matter of unemployability was raised by the record during the pendency of this appeal.  The TDIU claim is therefore recognized as part and parcel of the increased rating appeals before the Board.

The Veteran requested the opportunity to testify during a Central Office hearing on his September 2008 substantive appeal (stemming from the December 2007 rating decision).  However, both the Veteran and his representative submitted written statements in October 2010 withdrawing this request.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. 20.704(e) (2016).

The issue of entitlement to a temporary total evaluation for convalescence following a series of May 2013 lower back injections was raised by the Veteran in January 2014 and March 2015.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's pending claims.  Due to the complex nature of this case, the Board will address each remand directive in turn.

Treatment Records

At the outset, the Board notes that the duty to assist obligates VA to obtain any records that may be pertinent to a veteran's claim for benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

Such a duty includes the obligation to obtain relevant VA treatment records.  Here, the evidence of record suggests that the Veteran may have received treatment at the VA Medical Center (VAMC) located in Houston, Texas.  See Statements in Support of Claim, dated April 2013 and June 2013.  However, no records from the Houston VAMC have been associated with the claims file to date.  As such, the RO must now undertake all reasonable efforts to obtain the Veteran's updated VA treatment records, to include those from the Houston VAMC.

Additionally, in July 2004, the Veteran reported ongoing private psychiatric treatment with Dr. H. Gould of the Southeast Permanente Medical Group.  It is unclear whether the Veteran continues to solicit such private treatment at this time.  However, the record does not indicate that any treatment records from Dr. Gould have ever been requested or otherwise obtained.  Thus in an effort to ensure the fair adjudication of this claim, and in light of the Veteran's representations, the Board finds that a remand is now warranted such that the Veteran's private psychiatric treatment records may be obtained.  

VA Examinations

The duty to assist further requires VA to ensure that all medical examinations are adequate for the purpose of adjudicating a veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  To that end, several VA examinations are needed at this time.  

First, the Veteran most recently underwent VA neck examination in August 2015.  At that time, a VA examiner opined that it was less likely than not that the Veteran's claimed disability was incurred in or caused by an in-service injury, event, or illness.  However, the evidence of record indicates that there may be a causal link between the Veterans's claimed neck disability and his service-connected back disability, based upon the testimony of the Veteran and the contemporaneous nature of his symptoms.  See, e.g., VA treatment records dated January 2003, April 2003.  Accordingly, the Board finds that a new VA examination is warranted at this time, to assess any possible causal relationship between the Veteran's neck and back disabilities.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 
§ 3.310(b)).  

Further, the Veteran most recently underwent VA back examination in December 2014.  Since that time, the Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the December 2014 examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary with regard to the Veteran's lumbar strain claim.

Moreover, the Board notes that the Veteran has not undergone VA respiratory, sinus, or tuberculosis examinations to date.  However, the evidence of record indicates that such examinations would be beneficial to the Board's adjudication of these claims.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

To that end, the Veteran's STRs indicate in-service events relevant to each of these claims.  See, e.g., service treatment records dated February 1990 (reporting positive PPD results); June 1991 (reporting treatment for acute bronchitis infection); October 1991 (reporting treatment for upper respiratory infections); March 1995 (placing the Veteran on light duty for sinusitis); and March 1996 (reporting treatment for upper respiratory infections).  In October 2006, the Veteran reported ongoing symptoms since service, to include a history of ongoing chest pain, extreme weakness when walking up stairs, and dizziness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the record contains no medical opinion pertaining to the Veteran's ongoing symptoms and any possible causal relationship to his in-service illnesses.  As such, the Board finds that a VA examination is warranted at this time, such that further clarity regarding the Veteran's current symptoms may be obtained. 

Statement of the Case

VA regulations require that a Statement of the Case (SOC) be provided to a veteran upon the receipt of a timely Notice of Disagreement (NOD).  See 38 C.F.R. 
§ 20.201 (2016); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  

As noted above, an October 2013 rating decision denied the Veteran's claims for entitlement to service connection for sleep apnea, right and left leg disabilities, and a right ankle disability.  A timely NOD was received later that same month.

Further, a May 2015 rating decision denied entitlement to service connection for erectile dysfunction and acid reflux.  A timely NOD was received in June 2015.

Finally, a November 2015 rating decision awarded the Veteran a noncompensable initial disability rating for left ankle collateral ligament sprain, effective November 2, 2006, and a 30 percent disability rating for depressive disorder, effective November 1, 2006.  A timely NOD with regard to the initial ratings assigned was received in July 2016.

To date, the Veteran has not been provided with the requisite SOC with regard to any of the above listed issues.  As such, a remand of these matters is required such that an SOC may be issued at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

Finally, the Board is unable to properly review the Veteran's TDIU claim at this time.  Here, the Veteran has asserted that he is unable to obtain and maintain any form of substantially gainful employment due to the combined impact of his service-connected disabilities.  As such, determination of the above issues will directly impact the Veteran's TDIU claim, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  Thus, remand of the above claims necessitates remand of the TDIU claim, as well, such that the full scope of the Veteran's service-connected disabilities may be considered in assessing entitlement to a TDIU. 


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all private providers of medical treatment for his psychiatric disability since service, including from Dr. H. Gould, and request the Veteran provide authorization for release of all identified private medical records to VA.  All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Obtain and associate with the record all VA treatment records for the Veteran from the Houston VAMC, and all VA treatment records existing from September 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  Schedule the Veteran for new VA examinations to assess the current nature and etiology of the claimed neck, respiratory, sinus, and tuberculosis disabilities.  The claims file must be made available to and reviewed by the examiner(s), and the examiner(s) should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner(s) should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner(s) should provide a fully reasoned explanation.

The examiner(s) must indicate the following:

a.  Identify any neck, respiratory, sinus, and tuberculosis disabilities that have existed in the Veteran throughout the pendency of this appeal.

b.  For each diagnosed disability, opine whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service? 

c.  Additionally, opine whether it is it at least as likely as not (50 percent probability or more) that the Veteran's neck disability was caused or aggravated by the Veteran's service-connected back disability or the treatment thereof?   

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected lumbar strain with degenerative disc disease.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving lumbar strain with degenerative disc disease should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar strain with degenerative disc disease could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  Provide the Veteran with a Statement of the Case addressing the following issues: (1) Entitlement to service connection for sleep apnea; (2) entitlement to service connection for right and left leg disabilities; 
(3) entitlement to service connection for a right ankle disability; (4) entitlement to service connection for erectile dysfunction; (5) entitlement to service connection for acid reflux; (6) entitlement to a compensable initial disability rating for a left ankle disability; and 
(7) entitlement to an initial rating in excess of 30 percent for depressive disorder. 

The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

6.  Further readjudicate the remaining claims on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





